FILED
                           NOT FOR PUBLICATION                              JUL 24 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30208

              Plaintiff - Appellant,             D.C. No. 2:12-cr-00016-WFN-1

  v.
                                                 MEMORANDUM*
JERAD JOHN KYNASTON, AKA Jared
J. Kynaston, AKA Jerad J. Kynaston; et
al.,

              Defendants - Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Washington
             Wm. Fremming Nielsen, Senior District Judge, Presiding

                        Argued and Submitted July 8, 2013
                               Seattle, Washington

Before: KLEINFELD, M. SMITH, and N.R. SMITH, Circuit Judges.



       Reviewing de novo, we hold that the Leon good faith exception to the

exclusionary rule applies. United States v. Crews, 502 F.3d 1130, 1135–36 (9th

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Cir. 2007); see also United States v. Leon, 468 U.S. 897 (1984). Reasonably well-

trained officers, relying upon the Spokane County District Judge’s authorization,

would not have known that the search was illegal. United States v. Clark, 31 F.3d

831, 835 (9th Cir. 1994).



      The affidavit was not so lacking in indicia of probable cause that official

belief in probable cause was objectively unreasonable. At the time the affidavit

was prepared and the search warrant was executed, Wash. Rev. Code Section

69.51A.20 provided that “[n]othing in this chapter shall be construed to supersede

Washington state law prohibiting the acquisition, possession, manufacture, sale, or

use of cannabis for nonmedical purposes.” Wash. Rev. Code Section 69.50.401(1)

prohibited the manufacture of marijuana and the possession of marijuana with

intent to manufacture or deliver. Thus, the manufacture of marijuana for non-

medical purposes was still a crime under Washington law. Nothing in the record

indicates that officers had evidence that the house and grounds to be searched were

the site of a medical marijuana grow. The probable cause affidavit stated that an

officer smelled the odor of growing or freshly harvested marijuana near the house

to be searched, that officers observed marijuana stems and leaves in the house, and

that the house’s electricity consumption was extremely high. It established at least


                                          2
a “colorable argument” for the existence of probable cause. United States v.

Crews, 502 F.3d at 1136.



      The warrant was not so facially deficient that executing officers could not

reasonably presume it valid. It stated the place to be searched and the things to be

seized, and was not unconstitutionally overbroad. See, e.g., United States v.

Huggins, 299 F.3d 1039, 1044 n.4 (9th Cir. 2002). It alleged a reasonable nexus

between evidence of a crime and the property to be searched. See, e.g., United

States v. Grant, 682 F.3d 827, 838–40 (9th Cir. 2012); United States v. Crews, 502

F.3d at 1136-37.



      It was not necessary for the Government to introduce evidence explaining

why the officers believed that they had probable cause. United States v. Clark, 31

F.3d at 835 (“Although we state the [Leon exception] in terms of ‘good faith,’ the

Supreme Court has ‘eschew[ed] inquiries into the subjective beliefs of law

enforcement officers.’ Consequently, the inquiry is one of objective

reasonableness; we must decide whether a reasonably well-trained officer would

have known that this particular search was illegal despite the magistrate judge’s

authorization.”) (quoting United States v. Leon, 468 U.S. at 922 n.23).


                                          3
       Because the Leon good faith exception applies, the fruits of the search

should not be suppressed. The district court’s orders to the contrary are reversed.



       REVERSED AND REMANDED.




                                          4